DETAILED ACTION
Claims 1-22 are pending.
This action is in response to the amendment filed 11/5/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/5/2021 have been fully considered but they are not persuasive. 
Applicant’s argument that the Kuhn reference does not disclose that there is a first rotary position in which the valve member is permitted to move between the open and closed position is not persuasive, since although not shown, an intermediate position would exist between the fully open and closed position, and this intermediate position would be considered the first rotary position.
Applicant’s argument that the head 51 of Kuhn is elongated and therefore does not have a variable radius is not persuasive, since, the cam 51 has a shape which appears oval/elliptical and therefore considered as having a variable radius. 
The Kuhn reference discloses, as shown in Figure 2, when the float 37 has moved down, the cam 51 contacts the engagement surface (inner surface of 48) which is located above the pivot axis (at 46).
Applicant’s arguments with respect to claim(s) 1 and 2 in view of Scheibler have been considered but are moot because the new ground of rejection does not rely on this 
Since applicant’s amendments necessitated the new grounds for rejections, this action has been made Final.
Drawings
The drawings were received on 11/5/2021.  These drawings are not acceptable.
Specification
Applicant’s amendments overcome the objection to the specification.
Claim Objections
Applicant’s amendments overcome the objections to the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claim(s) 1, 2, 7, 9 and 19-21 are rejected under 35 U.S.C. 102a1 as being anticipated by Kuhn (US 1864443).
Regarding claim 1, Kuhn discloses a backwater valve (as shown in Fig.1,2), comprising: 
a hollow valve body (3) having an inlet (2) and an outlet (1); 
5a valve member (7,47) pivotally movable about a pivot axis (at 46, the horizontal axis through 46) disposed above the inlet, the valve member comprising an engagement surface (the inner curved surface portion of 48) positioned above the pivot axis (when the valve is open),
the valve member pivoting between an open position in which the valve member is away from the inlet and a closed position in which the valve member closes the inlet (as shown in Figure 2); and 
a cam (51) rotatably mounted above the inlet, the cam having a variable radius (the shape of 51 appears oval/elliptical and therefore considered as having a variable radius) that increases in a circumferential direction (to the left and bottom of 51) such that, with the cam in a first rotary position (an intermediate position which would be between the up/open position shown in dotted line representation and the down/closed position) the variable radius of the cam permits the valve member to move to between the closed position and the open position and in a second rotary position (in the lower position shown in solid line representation in Figure 2) the variable radius of the cam engages the engagement surface of the valve member to secure the valve member in the closed position (as shown in Figure 2). 


    PNG
    media_image1.png
    556
    701
    media_image1.png
    Greyscale


Regarding claim 2, Kuhn discloses the valve member is biased toward the open 15position by one or more counterweights (39, as shown in Figure 2, in dotted line representation).  
 	Regarding claim 19, Kuhn discloses with the valve member in the open position, the variable radius of the cam pushes the valve member toward the close position as the cam moves from the first rotary position toward the second rotary position (as shown in Figs 1-2).  
 	Regarding claim 20, Kuhn discloses the cam rotates about a vertical axis  positioned behind the inlet relative to the outlet (a vertical axis traveling through 46 is 

    PNG
    media_image2.png
    551
    688
    media_image2.png
    Greyscale


 	Regarding method claims 7,9 and 21, the device shown by Kuhn will perform the methods as recited in claims 7,9 and 21, during normal operational use of the device.






Claim(s) 1 and 7 are rejected under 35 U.S.C. 102a1 as being anticipated by Scheibler (US 1616875).
Regarding claim 1, Scheibler discloses a backwater valve (as shown in Fig.1-3), comprising: 
a hollow valve body (3) having an inlet (at the connection for 2) and an outlet (the upper area (at the valve seat 5) of 3, abutting 7); 
5a valve member (7) pivotally movable about a pivot axis (at 6) disposed above the inlet, the valve member comprising an engagement surface (10) positioned above the pivot axis,
the valve member pivoting between an open position in which the valve member is away from the inlet and a closed position in which the valve member closes the inlet (closed positions shown in Figs 1-3); and 
a cam (15) rotatably mounted above the inlet, the cam having a variable radius (as shown in fig.3, the radius is not the same on the outer circumference) that increases in a circumferential direction such that, with the cam in a first rotary position (an intermediate position which would be between the up/open position and the down/closed position) the variable radius of the cam permits the valve member to move to between the closed position and the open position and in a second rotary position (in the lower position shown in figs 1-3) the variable radius of the cam engages the engagement surface of the valve member to secure the valve member in the closed position. 

    PNG
    media_image3.png
    768
    505
    media_image3.png
    Greyscale


	Regarding method claim 7, the device shown by Scheibler will perform the methods as recited in claim 7, during normal operational use of the device. Scheibler discloses a pipe 2.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kuhn ‘443 in view of Thorsten (US 1463103).
Regarding claim 3, Kuhn discloses all of the features of the claimed invention although is silent to having the one or more counterweights are removable.
Thorsten discloses a pivoting valve, which teaches the use of one or more counterweights are removable (detachable weight 39).
 	It would have been obvious to one having ordinary skill in the art before the 

effective filing date of the claimed invention to employ a removable counterweight as taught by Thorsten into the device of Kuhn to have one or more counterweights are removable, in order to gravitationally assist in maintaining the valve member in a closed position (Thorsten, page 2, lns. 39-59).
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn ‘443 in view of Stringham et al. (US 6427718).
 Regarding claim 6, Kuhn discloses all of the features of the claimed invention including, a cam actuator (39) connected to the cam, the cam actuator selectively rotating the cam to the second rotary position, although is silent to having, a water level detector that detects a water level within the hollow valve body; and 18a controller 
 	Stringham et al. teaches the use of a water level detector (12) that detects a water level; a actuator (18) connected to the threaded actuator selectively rotating the threaded actuator the second rotary position; and 18 a controller (22) connected to the water level detector and the threaded actuator, wherein the controller comprises instructions to cause the actuator to rotate toward the second rotary position in response to a predetermined water level being detected by the water level detector.
 	It would have been obvious to one having ordinary skill in the art before the 

effective filing date of the claimed invention to employ an actuator, controller and detector as taught by Stringham et al. onto the device of Kuhn, to have a water level detector that detects a water level within the hollow valve body; a cam actuator connected to the cam, the cam actuator selectively rotating the cam to the second rotary position; and 18a controller connected to the water level detector and the cam actuator, wherein the controller comprises instructions to cause the cam actuator to rotate the cam toward the second rotary position in response to a predetermined water level being detected by the water level detector, in order to change manual operation of a valve to an automated operation that is relatively low cost (Stringham et al. col. 1, lns. 5-27 and col. 4, lns.3-5).
.
Allowable Subject Matter
Claims 4, 5, 10, 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the prior art discloses or renders as obvious, “the floats rise and engage a valve member actuator to pivot the valve member toward the closed position”, in combination with the rest of the limitations in claims 4 and 11.
None of the prior art discloses or renders as obvious “the step of modifying an operation of the backwater valve from a normally open valve to a normally closed valve by removing the one or more 5counterweights”, in combination with the rest of the limitations in claim 10.
Claims 13-18 and 22 are allowed.
None of the prior art discloses or renders as obvious, “counterweights that bias the valve member toward the open position; and one or more floats positioned sized to be received within the hollow valve body such that in the presence of water within the hollow valve body, the one or more floats rise and engage a valve member actuator to move the valve member toward the closed position” in combination with the rest of the limitations in claim 13 and 22.
 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/CRAIG J PRICE/           Primary Examiner, Art Unit 3753